FILED
JAN 1.6 2020

Clerk, US District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 19-93-BLG-SPW
Plaintiff,
VS.
ORDER
RANE SAWYER BLACK,
Defendant.

 

 

The United States has filed an Unopposed Motion for Dismissal of
Forfeiture Proceedings (Doc. 23). For good cause being shown,

IT IS HEREBY ORDERED, that the forfeiture action in the above-captioned

case is DISMISSED with prejudice.

DATED this J6 day of January, 2020.

Ve f- Led tales

SUSAN P. WATTERS
United States District Court Judge
